SMITH, Justice.
John Curtis Madere, Jr., was indicted and tried in the Circuit Court of Jackson County upon a charge of receiving stolen property, knowing it to have been stolen, in violation of Mississippi Code 1942 Annotated section 2249 (1956). He was convicted and sentenced to serve a term of five years in the penitentiary. This appeal is from that conviction and sentence.
The evidence for the State of Mississippi tended to establish that Madere was in possession of a boat which recently had been stolen and that he was attempting to sell it. No evidence was offered by the defense. A further discussion of the facts in the case is unnecessary as it must be reversed and remanded for another trial because of the giving of an erroneous instruction to the jury, requested by the prosecution.
The instruction was as follows:
The Court instructs the jury for the State that under the law of the State of Mississippi if the evidence shows beyond a reasonable doubt that the goods of the value stated, recently stolen, were found in the possession of the defendant and the Defendant shows no satisfactory explanation of such possession, there arises a presumption or inference of fact that the Defendant received said goods knowing same to have been lately taken, stolen and carried away. (Emphasis added.)
The above instruction embraces the same erroneous statement of the law contained in instructions condemned by this Court in several former cases, notably Crowell v. State, 195 Miss. 427, 15 So.2d 508 (1943) and Pettus v. State, 200 Miss. 397, 27 So. 2d 536 (1946).
*279The giving of the instruction, for the reasons stated in Crowell and Pettus, supra, was prejudicial error, requiring that the case be reversed and remanded for another trial.
Reversed and remanded.
ETHRIDGE, C. J., and RODGERS, JONES and BRADY, JJ., concur.